Citation Nr: 0803320	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a disability rating in excess of 60 
percent for his low back disability.  The Board remanded the 
claim for additional development in July 2007.


FINDINGS OF FACT

1.  The veteran's low back disability (degenerative joint 
disease of the lumbosacral spine) is manifested by forward 
flexion of the thoracolumbar spine to no more than 70 
degrees.  It has not been productive of any incapacitating 
episodes within the past 12 months, and ankylosis has not 
been shown.  

2.  The veteran's low back disability is manifested by 
neurological impairment of the left lower extremity which 
approximates no more than mild incomplete paralysis of the 
sciatic nerves.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
veteran's lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes  (DCs) 5292, 5293, 5295 (2002 
and 2003), 5243 (2007); 38 C.F.R. § 4.124a, DC 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); but see Hart v. Mansfield, 2007 WL 4098218 
(Vet. App. June 15, 2007) (holding that staged ratings are 
appropriate where the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that warrant different ratings).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  Only the prior 
regulation is used to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 
(2000). 

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

At the time the veteran filed his claim for service 
connection for a low back disability, intervertebral disc 
syndrome was evaluated either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
slightly revised in September 2003.  Effective September 26, 
2003, the regulations for rating disabilities of the spine 
were revised, and the diagnostic codes were reclassified.  
These reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 60 percent disabling under DC 5293, which 
contemplates intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DCs 5293 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine, and DC 5295, which contemplates lumbosacral 
strain.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002).  

A 60 percent rating, however, exceeds the maximum schedular 
ratings available under the old schedular criteria for 
limitation of lumbar spine motion and lumbosacral strain (DCs 
5292 and 5295).  Additionally, DC 5293 provided for a maximum 
disability rating of 60 percent.  Accordingly, the old 
diagnostic criteria cannot serve as a basis for an increased 
rating in this case.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  Therefore, an increased 
rating is not warranted under the old rating criteria because 
ankylosis of the shown and vertebral fracture are not shown.

Having found that the rating criteria as in effect at the 
time the veteran filed his claim for an increased rating 
cannot provide for an increased rating, the Board now turns 
to whether he is entitled to a rating in excess of 60 percent 
under the diagnostic criteria in effect as of September 2003.

Under the revised diagnostic criteria as currently in effect, 
the veteran's low back disability is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  Other applicable diagnostic 
codes include DCs 5242 and 5243, which pertain to 
degenerative arthritis of the spine and intervertebral disc 
syndrome, respectively.  38 C.F.R. § 4.71a, DC 5242, 5243.  
These diagnostic codes are also rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  
Regardless, the veteran is already in receipt of a rating in 
excess of 20 percent under a diagnostic code that takes 
limitation of motion into consideration, and thus neither DC 
5003 nor 5242 may serve as a basis for an increased rating in 
this case.  38 C.F.R. § 4.71a, DC 5003, 5242.

Additionally, the General Rating Formula for Diseases and 
Injuries of the Spine provides in this case for a maximum 
rating of 40 percent in the absence of ankylosis.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  As noted above, however, the veteran is 
already in receipt of a 60 percent disability rating.  
Accordingly, the General Rating Formula for Diseases and 
Injuries of the Spine may not serve as a basis for an 
increased rating.

Neither may the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provide for a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides for a  
maximum rating of 60 percent.  As the veteran is already in 
receipt of a 60 percent rating for his low back disability, 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes may not serve as a basis for an 
increased rating.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based on separately 
rating his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, treatment 
records dated from July 2002 to October 2007 show that the 
veteran frequently received treatment for low back pain 
described as severe, which resulted in limitation of motion 
of the lumbar spine.  Exact ranges of motion of the lumbar 
spine, however, were not recorded throughout this time 
period.

The veteran has undergone VA examination of his spine on 
three occasions during the pendency of his appeal.  On 
examination in September 2003, he had flexion to 75 degrees, 
extension to 25 degrees, lateral bending to 30 degrees, 
bilaterally, and lateral rotation to 25 degrees, bilaterally.  
These ranges of motion would warrant a rating of 10 percent 
under the General Rating Formula.  The requirements for a 
higher rating under the general rating formula, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, are not shown.

On VA examination in October 2006, he had flexion to 80 
degrees, extension to 15 degrees, lateral bending to 20 
degrees, bilaterally, and lateral rotation to 35 degrees, 
bilaterally.  He was noted to complain of pain but to be able 
to do the exercises seemingly without difficulty.  These 
ranges of motion again would warrant a rating of no more than 
10 percent under the General Rating Formula.

Finally, on VA examination in September 2007, he had flexion 
to 70 degrees initially, but was able to further extend to 80 
degrees on subsequent examination.  Additionally, it was 
noted that when the veteran sat in a chair, he was able to 
bend forward to 90 degrees.  Accordingly, the examiner 
determined that he was likely able to bend further than the 
80 degrees that he bent while standing up.  The veteran stood 
slightly bent at the waist, and was able to extend back to 
approximately 5 degrees of extension.  This, however, was 
noted to give him about 15 degrees of extension from the 
flexed position of about 10 degrees that he was standing in 
when he started the examination.  He had lateral bending to 
20 degrees, bilaterally, and lateral rotation to 20 degrees, 
bilaterally.  The veteran was noted to complain of discomfort 
with any kind of movement, but did not, however, appear to be 
in a great deal of pain.  Additionally, the examiner noted 
that with repetitive forward motion and rotating motion, his 
range of motion actually improved.  His other ranges of 
motion, however, were unchanged with repetitive movement.  
Based upon the ranges of motion recorded on VA examination in 
September 2007, the veteran would be entitled to no more than 
a 10 percent rating under the General Rating Formula.

As the veteran was not found to have limitation of motion on 
any VA examination that would warrant a rating in excess of 
10 percent, the Board finds that he would be entitled to no 
more than a 10 percent rating under the General Rating 
Formula for the orthopedic manifestations of his low back 
disability.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  Those disabilities are rated 
using the same criteria.

Treatment records dated from July 2002 to October 2007 show 
symptoms and assessments of muscle spasm and radiculopathy 
into the left lower extremity.  These records also show 
occasional complaints of pain in the right leg, but do not 
reveal assessments of sciatica or radiculopathy into the 
right leg.  Additionally, examination has revealed 
neurological impairment of the left lower extremity but not 
the right, that has been associated with his low back 
disability.  The radiculopathy into the left lower extremity 
is associated with weakness, causing unsteadiness.  It has 
not been associated with loss of sensation or diminished 
reflexes.  The veteran has intermittently required 
transforaminal epidural injections for treatment of his left 
sciatica.

On VA examination in September 2003, the veteran reported 
experiencing pain that radiated into his right lower 
extremity.  He additionally reported decreased sensation to 
pinprick in the left lower extremity.  Physical examination 
revealed dorsiflexion weakness of the right foot with a 
slightly decreased right ankle reflex.  Otherwise, there were 
no other neurological abnormalities.  The impression was 
degenerative disc disease of the lumbosacral spine with 
sciatica.

On examination in October 2006, physical examination revealed 
intact, equal, and symmetrical reflexes at 1+, bilaterally.  
On sensory examination, the veteran was able to perceive 
light touch over both lower extremities, although he reported 
that he had slightly decreased sensation to touch on the left 
as compared to the right.  On muscle strength testing, the 
veteran had more pain against resistance on the left compared 
to the right.  He was able to hold resistance to muscle 
strength for much longer on the right than on the left, 
although the strength of both lower extremities was 
determined to be approximately equal.  The diagnosis was 
degenerative disc disease of the lumbosacral spine with left 
sciatic neuropathy.

Finally, on VA examination in September 2007, motor and 
sensory examination revealed that the veteran was able to 
walk from the wheelchair in which he was riding across the 
room to be examined.  His gait was observed to be essentially 
normal.  On muscle strength testing he complained rather 
bitterly of pain with testing of the left leg.  He was able 
to hold against the examiner's resistance for just a few 
minutes, somewhat longer than on examination in October 2006.  
His left leg strength was determined to be slightly decreased 
from that on the right, although the examiner noted that it 
was very, very likely that the strength of both extremities 
was the same, except for the pain.  Examination of the right 
leg was essentially normal.  He was able to resist the 
examiner's strength with his right leg without any 
difficulty, and did not complain of pain.  Knee and ankle 
reflexes were intact and equal, bilaterally, at +1.  Sensory 
examination revealed normal perception of light touch over 
both lower extremities, using the diabetic monofilament.  In 
this regard, the examiner noted that a 2000 record of 
treatment showed that the veteran was found to have very mild 
sensory neuropathy, which the examiner determined was 
consistent with his diabetes, but not his radiculopathy.  
Peripheral nerve testing in May 2004 revealed mild L5 
radiculopathy, which was the examiner's basis for diagnosing 
radiculopathy on VA examination in October 2006.  No change 
in that diagnosis was warranted based upon the September 2007 
examination.  The examiner noted that peripheral nerve 
conduction testing and electromyelography testing was more 
sensitive than physical examination.  Additionally, physical 
examination revealed some slight weakness and pain with 
testing of the strength of the left leg, which was consistent 
with the symptoms of radiculopathy.

The findings in the medical records dating from July 2002 to 
October 2007 support a conclusion that the veteran did have 
radiculopathy into the left lower extremity but not the 
right.  However, no muscle atrophy was present, sensory 
examination is normal, and his reflexes were intact.  The 
Board therefore finds that the veteran's radiculopathy 
symptoms of the left lower extremity are primarily sensory in 
nature and compatible with an incomplete paralysis of the 
sciatic nerve that is mild in degree.  Accordingly, the Board 
finds that the veteran is entitled to no more than a separate 
10 percent rating for the neurological manifestations of his 
low back disability under DC 8520.  Because neurological 
examination of the right lower extremity has been essentially 
normal throughout this period, the Board finds that the 
veteran does not meet the criteria for a separate 10 percent 
rating for any neurological manifestations of his low back 
disability affecting the right lower extremity.  In sum, the 
Board finds no evidence of organic changes, such as muscle 
atrophy or trophic changes, that would warrant a higher 
rating or demonstrate more than a mild degree of incomplete 
paralysis of the sciatic nerve.

Taken together, a 10 percent rating for the orthopedic 
manifestations of the veteran's low back disability, and a 10 
percent rating for the neurological manifestations of the 
veteran's low back disability, results in a disability rating 
under the current criteria of less than the currently 
assigned 60 percent.  38 C.F.R. § 4.25 (2007).  That combined 
rating is clearly lower than the veteran's current 60 percent 
disability rating under the old diagnostic criteria.  
Accordingly, the Board finds that the veteran is not entitled 
to a rating higher than 60 percent under any of the 
diagnostic criteria as currently in effect.

Finally, the Board has considered whether the veteran is 
entitled to a rating in excess of 60 percent under the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, where a disability has been rated at the maximum 
level provided by the diagnostic code under which it is 
rated, the considerations of DeLuca do not apply.  VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998), Johnston v. Brown, 10 Vet. 
App. 80 (1997) (remand for consideration of functional loss 
of range of motion of a wrist due to pain inappropriate where 
rating currently assigned for limitation of motion was 
maximum available under the applied diagnostic code).  In 
this case, the veteran has been assigned the highest possible 
schedular evaluation under DC 5293 and under the amended 
rating criteria for limited motion.  Even if the veteran had 
not been in receipt of the highest possible schedular rating, 
however, there is in this case no evidence demonstrating 
reduced functioning of the low back with repetitive motion, 
as on examination in September 2007, the veteran's range of 
motion in some respects was found to improve with repetitive 
movement, and to have no change in other respects.  Thus, 
there is no basis for assigning a schedular evaluation in 
excess of 60 percent.

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability warrants no more than the 
current 60 percent rating, and has not warranted more than 60 
percent at any time during the pendency of the appeal.  Hart 
v. Mansfield, 2007 WL 4098218 (Vet. App. June 15, 2007).  The 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating, and that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, September 
2003, April 2005, and July 2007; a rating decision in 
September 2003; and a statement of the case in January 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 60 percent for a low back disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


